AO 399 (01/09) Waiver of thc Service of Summons



                                            Umrpp SrerBs Dlsrrucr CoURT
                                                                             for the
                                                               Eastern District of Wisconsin


        Frankenmuth Mutual lnsurance                            v                  )
                                    Plaintiff                                      )
                                                                                   )   Civil Action No. 1:19-cv-01877
         Sinclair Plumbinq, lnc. and Bradv Drown                                   )
                                   Defendant                                       )


                                                  WAIVER OF THE SERVICE OF SUMMONS

To:                                 Joseph J, Sarmiento
               (Name of the      plainti['s attorney or unrepresented plainrifJ)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waivei form, änd a prepaid means of returning one signed copy of the form to you'

           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, ànd the venue of the action,'but thät I waive any obj'ections to the absence of a summons or of service.

        I also understand that l, or the entity I represent, must file and serve an answer or a motion under Rule l2 within
60 days from                0110912020 , the date when this request was sent (or 90 days if it was sent outside the
United States). lf I fait to do so, a default judgment will be entered against me or the entity I represent.


Date:            0'110912020                                                                    ûaF-ø
                                                                                                  Signature o/the attorney or unrepresenled parly

                                Bradv   orown                                                  Cal't   lh     M   ' Prinled
                                                                                                                    S'Jáen
                                                              ons                                                           name
                                                                                                               Hawks QuindelSC
                                                                                                               409 E. Main Street
                                                                                                               Madison, Wl 53703
                                                                                                                       Address

                                                                                                            cmadde n@hq-law.com
                                                                                                                   E-mail address

                                                                                                                  608.257.0040
                                                                                                                  Telephone number


                                                 Duty to Avoid Unnecessary Expenses of Scrving a Summons

           Rule 4   olthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofse.rvingj summons
anA   .orpiaini. A dåfendant   who is located in the United States and who fails to return a signed waiveiof service rèquested by a plaintiff located in
ifr. Unité¿   States   will   be required to pay the expenses ofservice, unless the defendant shows good cause for the failure'

           ,.Good cause" does rol include a beliefthat the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this malter or over the defendant or the defendant's property.

           tlthe waiver is signed and returned, you can still make        these and all other defenses and objections, but you cannot object to the absence   of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver florm, serve an answer or a motion under Rule l2 on the plaintilf
and file a coiry wittr the court.'By signing aná returning the wáiver form, you are allowed more time to respond than ila summons had been served'




                        Case 1:19-cv-01877-WCG Filed 01/16/20 Page 1 of 1 Document 4
